Case 17-13036-KHK                 Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57    Desc Main
                                            Document     Page 1 of 20



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                           ALEXANDRIA DIVISION


 IN RE:                                                    )
                                                           )     Case No. 17-13036-KHK
 PHILIP JAY FETNER,                                        )     Chapter 11
                                                           )
                      Debtor-In-Possession.                )
                                                           )


                                        DISCLOSURE STATEMENT

           Debtor and Debtor-In-Possession, Philip Jay Fetner (“Fetner” or the “Debtor”) filed his

 voluntary petition for reorganization under Chapter 11 of the Bankruptcy Code in the United

 States Bankruptcy Court for the Eastern District of Virginia, Alexandria Division on September

 7, 2017.

                                                     I.
                                               INTRODUCTION

           Fetner now seeks, with the aid of this document, to have his creditors accept, and the

 Court confirm, the Debtor’s Plan of Reorganization (the “Plan”) filed contemporaneously in the

 case, which you will receive with this Disclosure Statement (the “Disclosure Statement”) after

 the it has been approved by the Court. See attached Statement written solely by Debtor-In-

 Possession, Philip Jay Fetner in support of this Disclosure Statement and Plan of Reorganization

 marked Exhibit “A”.




 John T. Donelan, Esquire
 Virginia State Bar No. 18049
 125 South Royal Street
 Alexandria, Virginia 22314
 (703) 684-7555
 Counsel for Philip Jay Fetner
Case 17-13036-KHK         Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57              Desc Main
                                    Document     Page 2 of 20



                                        II.
                             PREPARATION AND PURPOSE
                         OF THIS STATEMENT AND DISCLAIMER

        This Disclosure Statement has been prepared and submitted by Fetner in compliance with

 § 1125 of the Bankruptcy Code, and F.R.Bankr.P. 3016 and 3017.                The purpose of this

 Disclosure Statement is to supply Fetner’s creditors with material information sufficient to

 enable them to make an informed judgment as to whether they should vote for or against the

 Plan; it may not be used for any other purpose. No representations concerning the Debtor,

 particularly as to future income, business affairs, or values of property, other than as set forth in

 this Disclosure Statement, are authorized by the Debtor. Any representations or inducements

 made to secure acceptance of the Plan which are not contained in this Disclosure Statement

 should not be relied upon by any creditor, and should be reported to the undersigned counsel for

 Fetner. The information contained in this Disclosure Statement has been supplied by the Debtor

 but has not been subjected to a certified audit. Nevertheless, reasonable efforts have been made

 by the Debtor to present accurate information.

        In addition to reading this Disclosure Statement, you should also read the Plan of

 Reorganization itself. The Court's approval of this Disclosure Statement is not a decision by the

 Court on the merits of the Plan. After this Disclosure Statement has been approved by the Court,

 you will receive with this Disclosure Statement and the Plan a Ballot on which you should

 indicate your acceptance or rejection of the Plan, based upon the terms of the Plan and the

 information contained in this Disclosure Statement. All terms not specifically defined in this

 Disclosure Statement shall have the same meanings as they do in the Plan.




                                                  2
Case 17-13036-KHK         Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57              Desc Main
                                    Document     Page 3 of 20



                                    III.
                 VOTING REQUIREMENTS FOR PLAN CONFIRMATION

        In general, in order for the Plan to be confirmed, i.e. approved, by the Court, after which

 it becomes binding on the Debtor and his creditors and shareholders, it must first be accepted by

 creditors holding at least two thirds (2/3) in amount and more than one half (1/2) in number of

 the allowed claims that actually vote in each impaired class of claims. However, even if the Plan

 is not accepted by all of the impaired classes of claims but is accepted by at least one such

 impaired class, then the Court may nevertheless confirm the Plan by way of a "cram-down" if the

 Court finds that it does not discriminate unfairly and is fair and equitable with respect to each

 impaired class that did not accept the Plan. The availability of cram-down is a legal matter to be

 resolved in the context of a hearing on confirmation of the Plan.

        Only creditors whose claims are not listed as disputed, contingent, or unliquidated in the

 Schedules that the Debtor filed, or creditors who have timely filed a proof of claim with the

 Court that was not disallowed as of the date of the confirmation hearing on the Plan, have the

 right to vote, except that if an objection to a claim is pending at the time that the Debtor solicits

 acceptances of the Plan, then the holder of such claim may vote on the Plan only if the Court

 after notice and a hearing temporarily allows the claim in an amount which the Court deems

 proper for the purpose of accepting or rejecting the Plan.


                                    IV.
               EDUCATION OF DEBTOR AND PROFESSIONAL HISTORY

        A.      Education of Debtor

                Fetner’s secondary education was as follows: he graduated as a Ranking Scholar,

 summa-cum-laude from Yale University in 1965 with a BA degree in history, a BA in English

 Law and PhD degree in International Law and Politics from Cambridge University (a five-year



                                                  3
Case 17-13036-KHK          Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57           Desc Main
                                     Document     Page 4 of 20



 program compressed to two years) in 1967 after winning a Henry Fellowship and from Harvard

 University Law School in 1970 with a JD.

        B.      Professional History

                Fetner was a practicing attorney for many years, first as an associate with the

 international law firm of Cleary, Gottlieb, Steen, & Hamilton in Paris and New York City, as

 general counsel with two public companies, JWU in Greenwich, Conn., and American Medicorp

 in Bala Cynwood, Penn., and briefly with the Legal Advisor’s Office at the U.S. Department of

 State. In the 1980’s, Fetner served as “Of Counsel” to the international law firm of Kirkwood,

 Kaplan, Russin & Vecchi headquartered in Washington, D.C., after which he retired from the

 active practice of law.

                In the 1970s, Fetner founded an organization that came to be called the African

 Development Group, a trade, consulting, and merchant-banking firm with offices and a presence

 throughout sub-Saharan Africa and headquarters located in Washington, D.C. “ADG” was

 active until the early 1990s. Its major role was the establishment and promotion of private direct

 foreign investment in Africa.

                 Since ADG, Fetner has acted as a legal consultant in the management of complex

 litigations, for a variety of firms, a “capture manager” and proposal writer for businesses seeking

 to do business with U.S. Government agencies, and a business consultant to individuals and

 entities, most notably in the last nine years or so with an IT company called HOPS International,

 Inc. (for Heuristic Optimized Processing Systems) and its successors.

                Debtor is also a published writer and taught Expository Writing at Harvard

 University.




                                                 4
Case 17-13036-KHK       Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57           Desc Main
                                  Document     Page 5 of 20



        C.      Sources and Projections of Income

                This Plan contains projections of estimated income by Debtor earned over the

 next five (5) years. Broadly speaking, this income may be characterized as coming from four

 sources: general consultancy, litigation management, writing and publishing, and asset

 management. All said sources played a prominent part of Debtor’s efforts within the preceding

 five (5) years. Debtor was paid $200,000.00 yearly by HOPS International through 2015 and

 served as both Acting Chairman of the Board and CEO. Debtor continues to serve as CEO to

 HOPS and its successor organization BD Heuristics, deferring income from his contract as

 financial problems have occurred with licensees. At the same time, Fetner has a management

 consulting contract with the sole owner of HOPS and BD Heuristics (and other business

 interest), Ms. Mary Forte, and was paid $250,000.00 yearly until 2015. Since then, Fetner has

 been voluntarily deferring most of this contract income as Ms. Forte recovers from the

 difficulties at HOPS and BD Heuristics. Debtor’s income here and Ms. Forte’s income are

 inextricably linked.

                In his role of litigation management, Fetner has managed a large complex

 individual and derivative lawsuit filed by four individual plaintiffs in Chancery Court in

 Chicago, Illinois against the national sporting body of polo in the United States, the USPA. The

 lawsuit was filed in mid-2016. Debtor is currently paid $5,000.00 monthly by the plaintiffs and

 has a contingency fee arrangement for 30% of any net recovery. The stakes are wholesale

 changes of governance in the USPA and many millions of dollars in damages. In addition,

 Debtor has been preparing several litigations on behalf of HOPS, BD Heuristics, and Ms. Forte

 against former HOPS CEO, Simeon Kohl, licensees Performant Financial Corporation and

 Ericsson, and Merrill-Lynch with respect to the asset depletion of $23,000,000.00 in Ms. Forte’s




                                                5
Case 17-13036-KHK        Doc 197     Filed 04/30/19 Entered 04/30/19 19:41:57             Desc Main
                                    Document     Page 6 of 20



 accounts.   Fetner will have contingency fees of 50% of net recovery of any litigation

 contemplated or commenced.

                Debtor in the last five years has been working on the second edition of a highly

 successful book The African Safari (St. Martin’s Press) he first published in 1987 and several

 new books, two of which are now ready for publication, TIPS and 100 Greatest Things.        Also in

 this source category, Debtor has completed a film treatment of a proposed film, "Kaabong!,"

 which project he is now able to pursue at the conclusion of the Roszel trial, described below.

                Finally, Debtor has worked to maintain and protect the status of an asset in which

 he has an interest, a significant horse farm estate in The Plains, Virginia, and is now preparing to

 monetize that interest through Airbnb revenues up to or exceeding $200,000.00 annually, a one-

 time Fauquier County PDR Program realizing some $200,000,00, and a possible jumbo Reverse

 Mortgage with AAG yielding some $1,200,000.00 tax-free.

                Additional information is contained in Fetner’s Statement in Support of

 Disclosure Statement, marked Exhibit “A”, pages 16-25.

                                              V.
                                    CHAPTER 11 OPERATIONS

        Since his bankruptcy filing on September 7, 2017, Fetner has conducted his business

 affairs as Debtor-in-Possession.

        A.      Assets and Liabilities

                Fetner owned a membership interest and was a limited and general partner in PJF

 Limited Partnership (now in dissolution) which owns real property located at 7476 Stoney Hill

 Lane, The Plains, Virginia 20198 (“the Property”). This limited partnership was cancelled by

 failure to pay annual fees to the Virginia State Corporation Commission. The value of this

 Property is unknown at this time but the price range is between $2,000,000.00 and



                                                  6
Case 17-13036-KHK        Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57            Desc Main
                                   Document     Page 7 of 20



 $4,000,000.00. The Property is not owned by the Debtor but Debtor is including the Property as

 a guarantee of payments under the Plan, should the Plan be confirmed. Other assets of Fetner’s

 estate include horses, vehicles, books, artwork, vehicles. Fetner also owns personal legal causes

 of action he values in excess of $2,000,000.00. There are no secured debts in Fetner’s estate..

 Unsecured debts are listed in the Schedules in the amount of $3,698,621.80, the vast majority of

 which are disputed.

                Additional information is contained in Fetner’s Statement in Support of

 Disclosure Statement, marked Exhibit “A”, pages 10-16.

           B.   Post-Petition Reorganization Efforts

                Since filing in September 2017, Fetner has diligently maintained and protected his

 assets and sought information to support his challenges to alleged creditors. At the same time,

 Debtor has continued to work on his income stream, the full benefits of which should commence

 this fall and in 2019. These efforts were listed above in Section IV, B. More specifically, in the

 approximately 20 months since filing, Debtor has:

                1. worked extensively with HOPS/BD Heuristics to improve its “front-end”

 technology visualization for future licensing;

                2. worked with Ms. Forte to protect her various business interests and resume

 her income stream;

                3. signed a new contract with the USPA litigation plaintiffs and filed an

 extensive Amended Complaint;

                4. worked on funding ASAP (see below);

                5. held preliminary discussions with National Geographic as to The African

 Safari;




                                                  7
Case 17-13036-KHK         Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57              Desc Main
                                    Document     Page 8 of 20



                6. completed and edited TIPS and 100 Greatest Things;

                7. filed a lawsuit in Miami, Florida against former HOPS CEO, Simeon Kohl;

                8. worked on claims against Merrill-Lynch, Performant Financial and Ericsson –

 all on behalf of Ms. Forte and Debtor; and

                9. worked extensively on the Coachman Farm Airbnb plan, The Fauquier PDR

 Program and AAG’s reverse mortgage requirements.


                                               VI.
                                         BASIS OF PLAN

        A.      Original Filing

                Fetner filed his Chapter 11 case to stop the aggressive post-judgment collection

 actions of Stephen S. Roszel, VII et al (“Roszel”) creditor, which claim was being appealed to

 the Virginia Supreme Court, and a possible foreclosure attempted by Bank of America, N.A. As

 made clear by his Schedules, Debtor’s Plan has always been to pay legitimate creditors and

 contest claims against Bank of America, Hotel Street Capital, LLC (“HSC”), and Roszel, along

 with certain parts of the IRS claim. Fetner intends to negotiate the balance due on the IRS claim

 and pay it within five years from the date of filing the Petition with four percent (4%) interest per

 annum. The Roszel claim has been appealed to the Supreme Court of Virginia. Fetner’s

 Complaint contesting HSC’s claim was filed in the Circuit Court of Fauquier County and parties

 are seeking to remove the Complaint to the Bankruptcy Court. It is also possible that parts of

 creditors’ claims may be contested through the bankruptcy court objection to proof of claim

 procedure. All claims that survive litigation brought by Debtor will be paid pursuant to the terms

 of the Plan.




                                                  8
Case 17-13036-KHK         Doc 197    Filed 04/30/19 Entered 04/30/19 19:41:57            Desc Main
                                    Document     Page 9 of 20



                                        VII.
                          EFFECT OF CHAPTER 7 LIQUIDATION

        A.      General

                The requirements for confirmation of the Plan by the Court are contained in

 §1129 of the Bankruptcy Code. Section 1129(a)(7) therein provides that the holders of general

 claims must either have accepted the Plan, or will receive under the Plan at least as much as they

 would receive if the Debtor's assets were liquidated as of the Effective Date of the Plan and the

 liquidation proceeds were distributed to them as if this were a Chapter 7 liquidation case.

 Accordingly, the following analysis is provided to enable creditors to compare the treatment of

 their claims under the Plan with the probable treatment that would be obtained in a hypothetical

 liquidation under Chapter 7 of the Bankruptcy Code.

        B.     Liquidation Analysis

               A liquidation pursuant to Chapter 7 would leave all Creditors with virtually no

 recovery. Coachman Farms would not be a part of any Chapter 7 proceedings including Debtor.

 BOA might well not participate at all.       HSC would probably stand behind the IRS and

 administrative expenses, recovering little, if anything, and the Roszel claim would be virtually

 totally wiped out. Nor is a Chapter 7 trustee likely to take on the burden and costs of pursuing

 Debtor’s various causes of action.     The Chapter 11 reorganization plan prepared by Debtor,

 introducing Coachman Farms into the mix as a guaranty of substantial recovery by all qualified

 Creditors, is considerably more attractive to all Creditors who survive the vetting process or find

 a basis for a negotiated settlement with Debtor down the road.




                                                 9
Case 17-13036-KHK         Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57                 Desc Main
                                 Document    Page 10 of 20



                                  VIII.
               SUMMARY OF PROPOSED PLAN OF REORGANIZATION

        A brief summary of the Plan is provided below. This Plan summary should not be relied

 upon for voting purposes. Creditors are urged to read the entire Plan and to consult with counsel

 or each other in order to fully understand the Plan. A copy of the Plan will be filed with the

 Clerk, United State Bankruptcy Court for the Eastern District of Virginia at 200 South

 Washington Street, Alexandria, VA 22314, and will be available for inspection and review. The

 Plan represents a proposed legally binding agreement between the Debtor and his creditors.

        A.     Classification and Treatment of Claims

               The Plan, in Articles II and III, classifies and treats the allowed claims of creditors

   and holders of interests as follows:

                1.       Class 1 consists of (i) Allowed Claims for costs and expenses of

 administration of the Estate, as defined in § 503(b) of the Bankruptcy Code, including fees of

 Professional Persons approved by the Court and other post-petition operating expenses and

 Liquidation Expenses, and (ii) fees payable to the United States Trustee by the Debtor under 28

 U.S.C. § 1930(a)(6). The U.S. Trustee’s Class 1 claim shall be paid in full, in cash, from the

 Disbursing Account on the Effective Date. The Debtor’s attorney, John T. Donelan, Class 1

 claim shall be paid his Court approved fee application amounts beginning with $5,000.00 on the

 Effective Date and $5,000.00 on the 1st day of each month thereafter until paid. This class of

 claims is unimpaired.




                                                 10
Case 17-13036-KHK        Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57              Desc Main
                                Document    Page 11 of 20



 Type                                       Estimated                     Proposed Treatment
                                            Amount Owed
 Expenses Arising in the Ordinary Course of         $0.00                 Payment in the
 Business after the Petition Date                                         ordinary course of
                                                                          business
 The Value of Goods Received in the Ordinary
 Course of Business within 20 Days Before the
 Petition Date
 Professional Fees, as Approved by the Court To be determined             $5,000      on      the
 (Debtor’s attorney, John T. Donelan)         ≥      $60,000.00           effective Date; $5K
                                              (Court approved             per month on the 1st
                                              fee applications)           day of each month
                                                                          thereafter until paid
 Clerk’s Office Fees
 Office of the U.S. Trustee Fees                      To be determined    Payment in full on
                                                                          the effective date
 Other Administrative Expenses
 Total Class 1 Administrative Expenses                To be determined    Payment in full on
                                                                          the effective date
                                                                          with the exception of
                                                                          Debtor’s attorney, see
                                                                          above


               2.      Class 2 consists of all allowed claims for secured priority taxes in the

 amount of $66,190.46 of government units entitled to priority under §506 and unsecured priority

 taxes in the amount of $28,988.31 of government units entitled to priority under §507(a)(8).

 The Debtor objects to the IRS’ recordation of its secured tax lien on real property which is not

 owned by the Debtor but instead is owned by PJF Limited Partnership whose existence has been

 cancelled by operation of Virginia law and is now in dissolution. The IRS’ lien should be

 removed. This claim is disputed.

                       After the IRS lien is removed, the two Class 2 unsecured tax claims of

 government units shall be entitled to priority under §507(a)(8). Each Class 2 claim shall be paid

 in full, in cash, from the Disbursing Account but only to the extent each is entitled to priority

 under §507. The IRS shall be paid in equal monthly payments from the Effective Date of the



                                                11
Case 17-13036-KHK          Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57                  Desc Main
                                  Document    Page 12 of 20



 Plan until September 6, 2022 within five (5) years of the Petition Date. This class of claims is

 unimpaired.     The following claim shall be paid at the following annual rate of interest:

 Department of Treasury – four percent (4%) per annum.

               Claimant                Type         Total Claim          Secured           Unsecured
                                                                      Priority Claim     Priority Claim

 Internal Revenue Services **          Taxes    $        95,178.77   $       66,190.46   $     28,988.31
 Total Class 2 Claims                           $        95,178.77




                 3.       Class 3 of the Plan consists of the unsecured claim of HSC. This is not a

 secured claim of the Debtor but the claim is secured by the Property owned by PJF Limited

 Partnership in Dissolution. The Debtor has guaranteed this claim. This claim is disputed. A

 Complaint was filed by the Debtor, pro se, against HSC and multiple other defendants in the

 Circuit Court of Fauquier County. A Notice of Removal has been filed to remove this Complaint

 to the Bankruptcy Court. If litigation results in a judgment in favor of HSC this Class shall be

 paid pursuant to the terms of the Plan. This class of claims is impaired.

                              Claimant                               Claim

                Hotel Street Capital, LLC **                To Be Determined
                Total Class 3 Claims:                       $               -



                 4.       Class 4 consists of the unsecured claim of BOA-Wilmington. This is not a

 secured claim of the Debtor but the claim is secured by non-estate real property owned by PJF

 Limited Partnership in Dissolution. This claim is disputed. This claim will be litigated in the

 Virginia State Courts or the Bankruptcy Court through its objection to claims procedure. If




                                                    12
Case 17-13036-KHK          Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57                Desc Main
                                  Document    Page 13 of 20



 litigation results in a judgment in favor of BOA-Wilmington this Class shall be paid pursuant to

 the terms of the Plan. This class of claims is impaired.

                             Claimant                              Claim
                 BOA-Wilmington **                          To Be Determined
                 Total Class 4 Claim:


                5.        Class 5 consists of the unsecured claim of Stephen S. Roszel VII, et al

 arising from a judgment in the Fauquier County Circuit Court which was appealed by the Debtor

 to the Supreme Court of Virginia. This is not a secured claim of the Debtor. This claim is

 disputed.   If litigation results in a judgment in favor of Stephen S. Roszel VII, et al this Class

 shall be paid pursuant to the terms of the Plan. This class of claims is impaired.


                             Claimant                            Claim
                  Stephen S. Roszel, VII et al **                 $815,633.14
                  Total Class 5 Claim:                            $815,633.14


                6.        Class 6 consists of a general unsecured claim of the Internal Revenue

 Service. This class of claims is disputed. This Class 6 claim shall be paid at the rate of three

 percent (3%). This class of claims is impaired.


                                   Claimant                            Claim
                     Internal Revenue Service                           2,655.65
                     Total Class 6 Claim                          $     2,655.65

                7.        Class 7 consists of the general unsecured claims of the Debtor. This class

 shall be paid pursuant to the terms of the Plan. Class 7 claims shall be paid at the rate of three

 percent (3%). This class of claims is impaired.




                                                    13
Case 17-13036-KHK       Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57               Desc Main
                               Document    Page 14 of 20



                               Claimant                               Claim
               FIA Credit Card                                  $      31,553.23
               Rose Marie Bogley, et al                         $       4,181.32
               Total Class 7 Claims                             $      35,734.55



               8.      Class 8 consists of general disputed unsecured claims of the Debtor. This

 class of claims is disputed and no proof of claim was filed by the Claimants and therefore no

 payments shall be made. This class of claims is impaired.



                              Claimant                                Claim
              Morrison, Ross and Whelan **                     $               -
              Total Class 8 Claim                              $               -




                                     Summary of Liabilities

                                   Type                             Amount
               Administrative Expenses                               TBD
               Unsecured Priority Claims **                     $    95,178.77
               Unsecured Claim of HSC **                             TBD
               Unsecured Claim of BOA **                             TBD
               Unsecured Claim of Roszel **                     $   815,633.14
               Unsecured IRS Claim **                           $     2,655.65
               General Unsecured Claims                         $    35,734.55
               Unsecured Disputed Claim **                      $          -
               Total Claims                                     $   949,202.11

               ** Disputed claims.

        B.     Proposed Payment Under the Plan

               1.      Administrative Claims shall be paid in full on or before the Effective Date

 of the Plan with the exception that Debtor’s attorney shall be paid his Court approved fee




                                                14
Case 17-13036-KHK            Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57              Desc Main
                                    Document    Page 15 of 20



 application amounts beginning with $5,000.00 on the Effective Date and $5,000.00 on the 1st day

 of each month thereafter until paid.

                2.      The IRS will be paid in full within five (5) years of September 7, 2017, the

 Petition Date, with four percent (4%) interest per annum.

                3.      HSC’s unsecured claim is in dispute. A Complaint was filed by the

 Debtor, pro se, against HSC and multiple defendants in the Circuit Court of Fauquier County. A

 defendant has filed a Notice of Removal of the Complaint to the Bankruptcy Court. If litigation

 results in a judgment in favor of HSC, HSC shall be paid pursuant to the terms of the Plan.

                4.      BOA-Wilmington’s unsecured claim is in dispute and will be litigated in

 the Virginia State Courts. This claim will be litigated in the Virginia State Courts or the

 Bankruptcy Court through its objection to claims procedure. If litigation results in a judgment in

 favor of BOA-Wilmington this Class shall be paid pursuant to the terms of the Plan.

                5.      The judgment order in the Stephen S. Roszel VII, et al arising from a

 judgment in the Fauquier County Circuit Court was appealed by the Debtor to the Supreme

 Court of Virginia. This is not a secured claim of the Debtor. If litigation results in a judgment in

 favor of Stephen S. Roszel VII, et al this Class shall be paid pursuant to the terms of the Plan.

                6.      This class of claims is disputed and Debtor agrees to pay three percent

 (3%) pursuant to the terms of the Plan.

                7.      This class of claims shall be paid at the rate of three percent (3%) pursuant

 to the terms of the Plan.

                8.      This class of claims is disputed and no proof of claim was filed by the

 Claimants and therefore no payments shall be made.




                                                  15
Case 17-13036-KHK          Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57              Desc Main
                                  Document    Page 16 of 20




        C.      Means for Implementation of the Plan

                The source of funds to be distributed pursuant to the Plan will be income from

 Debtor’s four sources of income previously described in his Statement Supporting the Disclosure

 Statement, pages 16-25.

        D.      Factors Bearing on the Success or Failure of the Plan

                The Plan is dependent upon the Debtor’s ability to generate income sufficient to

 fund the Plan over a period of sixty (60) months.

        E.      Litigation

               Fetner reserves the right to file an objection to proof of claim, using the

 Bankruptcy Court’s objection to claim procedures against all disputed creditors.

               Fetner has filed a Complaint against HSC and multiple other defendants in the

 Circuit Court of Fauquier County which is pending. Fetner has filed an appeal of a judgment in

 favor of Stephen S. Roszel, VII, et al in the Supreme Court of Virginia.

               Fetner reserves the right to file a complaint against Bank of America,

 N.A./Wilmington in state court or in the Bankruptcy court using an objection to proof of claim

 procedure.

        F.      Executory Contracts

                The Plan does not include Executory Contracts.

        G.      Tax Consequences

                The Federal, State, Local, and other tax consequences that may arise as a result of

 the Plan to the holders of claims and interests may vary based upon the individual circumstances

 of each holder. Therefore, each creditor and interest holder should consult their own tax advisor

 to determine the treatment afforded their respective claims and interests by the Plan under federal



                                                 16
Case 17-13036-KHK         Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57                 Desc Main
                                 Document    Page 17 of 20



 tax law, the tax law of the various states and local jurisdictions of the United States, and the laws

 of foreign jurisdictions. No statement in this Disclosure Statement should be construed as legal

 or tax advice. The Debtor and its counsel do not assume any responsibility or liability for the tax

 consequences that a creditor or interest holder may incur or experience as a result of the

 treatment of its claim or interest under the Plan.

        H.      11 U.S.C. §1129(a)(15)

                Under 11 U.S.C. §1129(a)(15) the court shall confirm a Plan only if all of the

 following requirements are met:

                (15)    In a case in which the debtor is an individual and in which the holder of an

 allowed unsecured claim objects to the confirmation of the Plan –

                        (A)     the value, as of the effective date of the Plan, of the property to be

 distributed under the Plan on account of such claim is not less than the amount of such claim; or

                        (B)     the value of the property to be distributed under the Plan is not less

 than the projected disposable income of the debtor (as defined in section 1325(b)(2) to be

 received during the 6-year period beginning on the date that the first payment is due under the

 Plan, or during the period for which the Plan provides payments, whichever is longer.

                For the purpose of this subsection, 11 U.S.C. §1129(b)(2), the condition that a

 Plan be fair and equitable with respect to a class includes the following requirements:

                        (B)     With respect to a class of unsecured claims—

                                (i)     the Plan provides that each holder of a claim of such class

 receive or retain on account of such claim property of a value, as of the effective date of the Plan,

 equal to the allowed amount of such claim; or




                                                  17
Case 17-13036-KHK         Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57                Desc Main
                                 Document    Page 18 of 20



                                 (ii)   the holder of any claim or interest that is junior to the

 claims of such class will not receive or retain under the Plan on account of such junior claim or

 interest any property, except that in a case in which the debtor is an individual, the debtor may

 retain property included in the estate under section 1115, subject to the requirements of

 subsection (a)(14) of this section.

        I.       Priority Rule

                 In individual Chapter 11 cases, creditors get to vote to accept or reject the

 debtor’s Plan. If the Plan is not accepted by all impaired classes, the Court can still confirm it

 provided at least one class of impaired claims has accepted the Plan and it (1) does not

 discriminate unfairly and (2) is fair and equitable with respect to each class of claims that is

 impaired under, and has not accepted, the Plan. As to unsecured creditors, the fair and equitable

 standard is met if the unsecured creditors receive payment in the full amount of their claims or, if

 they receive less than full payment, then no junior class retains any interest in property of the

 debtor. This standard is known as the absolute priority rule.

        J.       Section 1129(b) Election. In order to confirm the Plan, and to the extent

 necessary, the Debtor invokes the entitlement of § 1129(b) of the Bankruptcy Code, such that, as

 long as the Plan does not discriminate unfairly, and is fair and equitable, with respect to any

 Class of Claims that is impaired under and has not accepted the Plan, the Plan may be confirmed

 by the Court.


        K.       Recommendation and Conclusion

                 Fetner’s Plan provides for the payment of administrative claimants in full on the

 Effective Date of the Plan with the exception that Debtor’s attorney shall be paid his Court

 approved fee application amounts beginning with $5,000.00 on the Effective Date and $5,000.00



                                                 18
Case 17-13036-KHK        Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57                  Desc Main
                                Document    Page 19 of 20



 on the 1st day of each month thereafter until paid; payment to the IRS/Department of Treasury in

 full within five (5) years of the Petition filing date, September 6, 2022 with four percent (4%)

 interest per annum; payment of his general undisputed unsecured claims pursuant to the terms of

 the Plan which shall extend for the sixty (60) month Plan period.

        The Debtor believes that the Plan is in the best interests of all creditors and the estate and

 urges the holders of claims entitled to vote to accept the Plan and to evidence such acceptance by

 properly voting and timely returning their ballots. It is recommended that creditors accept the

 Plan of Reorganization because it will maximize the value of the estate and provide the greatest

 return to unsecured creditors.

                                                       PHILIP JAY FETNER
                                                       By Counsel

 LAW OFFICE OF JOHN T. DONELAN


 ___________________________________
 JOHN T. DONELAN, ESQUIRE
 Virginia State Bar No. 18049
 125 South Royal Street
 Alexandria, Virginia 22314
 Tel (703) 684-7555
 Fax (703) 684-0981
 Counsel for Philip Jay Fetner



                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 30th day of April, 2019, a true copy of the foregoing
 Disclosure Statement sent first class mail, postage prepaid, to all the parties of interest and
 creditors on the mailing matrix. A copy of which has been filed with the Court.


                                                       ____/s/John T. Donelan____________
                                                       JOHN T. DONELAN




                                                 19
         Case 17-13036-KHK            Doc 197 Filed 04/30/19 Entered 04/30/19 19:41:57         Desc Main
                                             Document    Page 20 of 20

Brock & Scott                             Internal Revenue Service              Morrison, Ross and Whelan
484 Viking Drive, Suite 203               P.O. Box 8208                         31 Garrett Street
Virginia Beach, VA 23452-0000             Philadelphia, PA 19101-8208           Warrenton, VA 20186-0000


                                           Hotel Street Capital, L.L.C.         Rose Marie Bogley, et al
FIA Credit Card
                                           c/oGrayson Love & Company, LLC       c/o Lowry J. Miller, Esquire
P.O. Box 15019
                                           31 Garrett Street                    10400 Eaton Place, Suite 312
Wilmington, DE 19886-5019
                                           Warrenton, VA 20186-0000             Fairfax, VA 22030-0000

                                           Stephen S. Roszel, VII et al
Shellpoint Mortgage Servicing                                                   Thomas J. Ross, II, Trustee
                                           c/o Robin C. Gulick
P.O. Box 619063                                                                 31 Garrett Street
                                           70 Main Street, Suite 52
Dallas, TX 75261-9063                                                           Warrenton, VA 20186-0000
                                           Warrenton, VA 20188-0000

John P. Fitzgerald, U.S. Trustee          Jack I. Frankel, Esquire              Robert M. Marino, Esquire
Office of the United States Trustee       Office of the United States Trustee   Redmon Peyton & Braswell, LLP
1725 Duke St., Suite 650                  1725 Duke St., Suite 650              510 King St., Suite 301
Alexandria, VA 22314                       Alexandria, VA 22314                 Alexandria, VA 22314-3143

HOPS International, Inc.                   Mary Forte Goodman                   PJF Limited Partnership
15105 NW 77th Avenue                       8080 Enon Church Road                7476 Stoney Hill Lane
Miami Lakes, FL 33014                      The Plains, VA 20198                 The Plains, VA 20198

Richard A Lash, Esquire                    Ronald J. Aiani, Esquire             Robert E. Kelly, Esquire
Buonassissi, Henning & Lash                Ronald J. Aiani, P.C.                Buonassissi, Henning & Lash
1861 Wiehle Ave., Suite 300                86 E. Lee Street                     1861 Wiehle Ave., Suite 300
Reston, VA 20190                           Warrenton, VA 20186                  Reston, VA 20190

Robert K. Coulter, Esquire                 Andrew Justin Narod, Esquire
Office of the US Attorney                  Bradley Arant Boult Cummings
2100 Jamieson Avenue                       1615 L St., Ste. 1350
Alexandria, VA 22314                       Washington, D.C. 20036
